Exhibit 10.2

 

[g44341kgimage002.gif]

 

NON-QUALIFIED STOCK OPTION AGREEMENT

2003 LONG-TERM INCENTIVE PLAN

 

Optionee’s Name

Optionee’s Address

Grant Date

Number of Options Granted

Option Price

Aggregate Option Price

 

1.                                       The Option.  Medtronic, Inc., a
Minnesota corporation (the “Company”), hereby grants to the individual named
above (the “Optionee”), as of the above Grant Date, an option (the “Option”) to
purchase the above number of shares of common stock of the Company (the “Common
Stock”), for the above Option Price Per Share, on the terms and conditions set
forth in this Non-Qualified Stock Option Agreement (this “Agreement”) and in the
Medtronic, Inc. 2003 Long-Term Incentive Plan (the “Plan”).  In the event of any
inconsistency between the terms of the Agreement and the Plan, the terms of the
Plan shall govern.  Capitalized terms not defined in this Agreement shall have
the meanings ascribed to them in the Plan.

 

2.                                       Exercise of Option.  The exercise of
the Option is subject to the following conditions and restrictions:

 

(a)                                  Expiration.  The Option may be exercised in
whole or in part, from time to time, during the period commencing on the Grant
Date and ending on the earlier of (i) the above Expiration Date, or (ii) the
expiration of the applicable period following your termination of employment
with the Company or one of its subsidiaries, as provided in Section 2(f) below.

 

(b)                                 Schedule of Exercisability.  The Option
shall be 100% vested and exercisable commencing on the Grant Date.

 

(c)                                  Death.  If your employment with the Company
terminates due to your death, the unexercised portion of the Option will
continue to be exercisable until the Expiration Date, and may be exercised by
your Successor (as defined below) at any time, or from time to time, until such
Expiration Date.  For purposes of this Agreement, the term “Successor” shall
mean the legal representative of your estate or the person or persons who may,
by bequest or inheritance, or valid beneficiary designation (as provided in
Section 15 of the Plan), acquire the right to exercise the Option.

 

(d)                                 Disability or Retirement.  If your
employment with the Company terminates due to your Disability or Retirement (as
each such term is defined below), you may exercise your Option at any time, or
from time to time, until the Expiration Date.  For purposes of this Agreement,
the terms “Disability” and  “Retirement” shall have the meanings ascribed to
those terms under any retirement plan of the Company which is qualified under
Section 401 of the Code  (which currently provides for retirement on or after
age 55, provided you have been employed by the Company and/or one or more
Affiliates for at least ten years, or retirement on or after age 62), or under
any disability or retirement plan of the Company or any Affiliate applicable to
you due to employment by a non-U.S. Affiliate or employment in a non-U.S.
location, or as otherwise determined by the Committee.

 

(e)                                  Job Elimination.  If your employment
terminates by reason of Job Elimination, the unexercised portion of the Option
will continue to be exercisable until the Expiration Date.  For purposes of this
Section 2(e), “Job Elimination” shall mean termination of your employment due to
facility closure, layoff or other broad-based termination of employment effected
for business purposes.

 

(f)                                    Termination for Any Other Reason.  In the
event your employment with the Company terminates for any reason other than
those specified in Sections 2(c),  2(d), and 2(e), you may exercise the
unexercised portion of the Option for thirty (30) days following the date of
termination of your employment.  At 11:00 p.m.CT (midnight ET) on the date 30
days after the date of termination of your employment, the Option will expire.

 

(g)                                 Expiration of Term.  Notwithstanding the
foregoing paragraphs (a)-(f), in no event shall the Option be exercisable after
the Expiration Date.

 

3.                                       Manner of Exercise.  To exercise your
Option, you must deliver notice of exercise (the “Notice”) to UBS Financial
Services.  The Notice must specify the number of shares of Common Stock (the
“Shares”) as to which the Option is being exercised and must be accompanied by
payment of the purchase price for the Shares in cash, check, or by the

 

--------------------------------------------------------------------------------


 

delivery of Common Stock already owned by the Optionee, or by a combination
thereof, pursuant to such forms and subject to such conditions as may be
prescribed from time to time by the Committee.

 

Exercise shall be deemed to occur on the earlier of the date the Notice and
option cost payment are received by UBS Financial Services or the date you
simultaneously exercise the Option and sell the shares, using the proceeds from
such sale to pay the purchase price.

 

4.                                       Withholding Taxes.  You are responsible
for payment of any federal, state, local or other taxes which must be withheld
upon the exercise of the Option, and you must promptly pay to the Company any
such taxes.  The Company and its subsidiaries are authorized to deduct from any
payment owed to you any taxes required to be withheld with respect to the
Shares, including social security and Medicare (FICA) taxes and federal, state
and local income tax with respect to income arising from the exercise of the
Option.  The Company shall have the right to require the payment of any such
taxes before issuing any Shares pursuant to an exercise of the Option.  In lieu
of all or any part of a cash payment, you may elect to have a portion of the
Shares otherwise issuable upon exercise of the Option withheld by the Company to
satisfy all or part of the withholding tax requirements relating to the Option
exercise with such Shares valued in the same manner as used in computing such
withholding taxes.  Any fractional share amount due relating to such tax
withholding will be rounded up to the nearest whole share and the additional
amount will be added to your federal withholding.

 

5.                                       Transferability.  Upon prior written
approval of the Corporate Secretary of the Company, in his or her discretion,
this Option may be transferred to a member of your “immediate family” (as such
term is defined in Rule 16a-1(e) promulgated under the Exchange Act, or any
successor rule or regulation) or to one or more trusts whose beneficiaries are
members of your “immediate family” or  partnerships in which such family members
are the only partners; provided, however, that (1) you receive no consideration
for the transfer and (2) the transferred Option shall continue to be subject to
the same terms and conditions as were applicable to such Option immediately
prior to its transfer.

 

6.                                       Conversion to Stock-Settled Stock
Appreciation Rights.  At any time following the Grant Date, the Company may
convert this Option to a stock-settled Stock Appreciation Right.  Upon exercise
of a Stock Appreciation Right, you shall receive Common Stock with a value equal
to the excess of the Fair Market Value of the Shares on the date of exercise
over the aggregate of (a) the Option Price Per Share multiplied by the number of
Shares and (b) the amount of any taxes required to be withheld as a result of
such exercise.

 

7.                                       Agreement.  Your receipt of the Option
and this Agreement constitutes your agreement to be bound by the terms and
conditions of this Agreement and the Plan.

 

Shareholder Services, MS LC 310

Medtronic, Inc.

710 Medtronic Parkway

Minneapolis, MN 55432

(763.505.3030)

 

--------------------------------------------------------------------------------